Exhibit 10.67

U.S. AUTO PARTS NETWORKS, INC.

LOCK-UP AGREEMENT

THIS LOCK-UP AGREEMENT is made as of December 15, 2009, by and among Mehran Nia,
an individual, Mehran Nia and Fariba Nia, Trustees of the Nia Living Trust
Established September 2, 2004 (the “Trust”) and U.S. Auto Parts Network, Inc., a
Delaware corporation (the “Company”). Mr. Nia and the Trust are collectively
referred to herein as the “Stockholder.”

RECITALS

WHEREAS, Stockholder has requested that the Company register 2,500,000 shares of
Company stock owned by Stockholder (or such lesser number of shares as the SEC
permits the Company to register) (“Registrable Shares”); and

WHEREAS, in order to induce the Company to register the Registrable Shares,
Stockholder agrees to not sell Five Hundred Thousand (500,000) shares of the
Company’s Common Stock held by Stockholder, exclusive of the Registrable Shares
owned by Stockholder (the “Lock-up Shares”) for a period of two (2) years from
the date hereof (“Lock-up Period”); and

WHEREAS, the Stockholder and the Company hereby agree that this Agreement shall
govern such registration rights and the Lockup Period.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereto agree as follows:

SECTION 1. REGISTRATION

The Company agrees to use its commercially reasonable best efforts to file a
registration statement on Form S-3 with the U.S. Securities and Exchange
Commission (the “SEC”) to register the Registrable Shares within fifteen
(15) days after the date of this Agreement. The Company shall use its
commercially reasonable best efforts to cause such registration statement to be
declared effective and to keep such registration statement effective until the
earlier of (i) the third anniversary of the effective date of the S-3
registration statement, or (ii) the date on which all of the shares held by the
Stockholder may be sold without restriction on volume or manner of sale, or
other restriction as may be setforth under Rule 144 promulgated under the
Securities Act of 1933 as amended or such successor provision (“Rule 144”) (the
“Termination Date”). The Company shall, upon receipt of written notice and
supporting documentation from the Stockholder that it is no longer subject to
Rule 144, use its commercially reasonable best efforts to cause a legal opinion
to be issued authorizing removal of any legend from the Registrable Shares;
except that the legend on the Lockup Shares described in paragraph 2(a) herein,
shall remain on the stock certificate until the end of the Lock-up Period. The
Company agrees to use its commercially reasonable best efforts to file any
post-effective amendments as may be required or requested by the SEC, and to
make all such other filings under applicable blue sky or other state securities
laws as the Company deems necessary to permit the sale of the Registrable Shares
in California pursuant to such registration statement until the Termination
Date. The Company shall bear all costs of such registration, other than the
Stockholder’s attorneys’ fees, taxes and commissions and discounts related to
the Registrable Shares, all of which shall be borne by the Stockholder. Once the
registration statement covering the Registrable Shares is declared effective and
remains effective, Stockholder may sell any or all of the Registrable Shares
from time to time until the Termination Date.

SECTION 2. LOCK-UP AGREEMENT

Scope of Lock-up. The Lock-up Shares shall consist of Five Hundred Thousand
(500,000) shares of the Company’s Common Stock held by the Stockholder provided,
however, to the extent the number of Registrable Shares is less than 2,500,000
shares of common stock, then the number of Lockup Shares shall be proportionally
reduced to consist of twenty (20%) percent of the Registrable Shares. Except for
transfers in accordance with this Agreement, the Stockholder agrees to not sell,
transfer, assign or otherwise dispose of the Lock-up Shares during the Lock-up
Period without the prior written consent of the Company; Stockholder shall
deliver the stock certificate bearing the legend set forth below to the Company.
The Stockholder shall maintain all voting rights and other ownership rights,
including rights to any dividends with respect to the Restricted Shares, during
the Restricted Share Lockup Period. Notwithstanding the foregoing, the
Stockholder may transfer Lock-up Shares to any of the following
(a “Transferee”): (i) by beneficiary designation, will or intestate succession
or (ii) to the Immediate Family (as defined below) of such Stockholder or to a
trust established by the Stockholder for the benefit of the Stockholder or the
Stockholder’s Immediate



--------------------------------------------------------------------------------

Family, provided in either case that the Transferee agrees in writing on a form
prescribed by the Company to be bound by all provisions of this Agreement as
though such Transferee were the Stockholder hereunder. For the purposes of this
Agreement, the term “Immediate Family” shall mean spouse, lineal descendant or
antecedent, father, mother, brother or sister.

(a) Legends. All certificates evidencing Lock-up Shares shall bear the following
legend:

“THE SHARES REPRESENTED HEREBY MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH THE TERMS OF
A LOCK-UP AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER OF THE SHARES
(OR THE PREDECESSOR IN INTEREST TO THE SHARES). THE SECRETARY OF THE COMPANY
WILL, UPON WRITTEN REQUEST, FURNISH A COPY OF SUCH AGREEMENT TO THE HOLDER
HEREOF WITHOUT CHARGE,”

SECTION 3. CERTIFICATES; OTHER RESTRICTIONS

(a) Delivery of Certificate. Subject to the terms hereof, Stockholder shall
deliver to the Company at the time of the execution of this Agreement, and the
Company shall hold in escrow the previously issued stock certificate(s)
representing the Lock-up Shares. Stockholder shall not dispose of the Lockup
Shares except as otherwise provided in this Agreement. At such time as the
Lock-up Shares are no longer subject to the Company’s Lock-up Period, the
Company shall, at the written request of the Stockholder, deliver to the
Stockholder (or any Transferee) a certificate representing such Lock-up Shares
without the legend set forth in paragraph 2(a) hereof.

(b) Rights of the Company. The Company shall not be required to (i) transfer on
its books any Lock-up Shares that have been sold or transferred in contravention
of this Agreement or (ii) treat as the owner of Lock-up Shares, or otherwise to
accord voting, dividend or liquidation rights to, any transferee to whom Lock-up
Shares have been transferred in contravention of this Agreement.

SECTION 4. GENERAL PROVISIONS

(a) Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next business day
(provided, however, that a copy of such notice shall be sent within one business
day after the fax transmission via a nationally recognized overnight courier as
provided below); (iii) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (iv) one
(1) business day after deposit with a nationally recognized overnight courier,
specifying next business day delivery, charges prepaid, with written
verification of receipt. All communications shall be sent to the address set
forth on the signature pages hereof or at such other address as such party may
designate by ten (10) days’ advance written notice to the other parties hereto.

(b) Entire Agreement. This Agreement constitutes the entire agreement of the
parties and supersedes in its entirety all prior undertakings and agreements of
the Company and Stockholder with respect to the subject matter hereof.

(c) No Employment or Service Contract. Nothing in this Agreement shall confer
upon Stockholder any right to continue in service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any parent or subsidiary of the Company employing or retaining
Stockholder) or of Stockholder, which rights are hereby expressly reserved by
each, to terminate Stockholder’s service at any time for any reason, with or
without cause.

(d) Further Actions. The parties hereby agree to take whatever such actions and
execute any additional documents they may deem reasonably necessary in order to
carry out the terms and provisions of this Agreement.

(e) Amendments and Waivers. This Agreement represents the entire understanding
of the parties with respect to the subject matter hereof and supersedes all
previous understandings, whether written or oral. This Agreement may only be
amended with the written consent of both the Stockholder and the Company. No
oral waiver or amendment shall be effective under any circumstances whatsoever.



--------------------------------------------------------------------------------

(f) Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California, as applied to agreements among California
residents entered into and performed entirely within California.

(g) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

(h) Successors and Assigns. The terms and provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Stockholder, any successor trustee or trust, the
Stockholder’s permitted assigns and legal representatives, heirs and legatees of
the Stockholder’s estate, whether or not any such person shall have become a
party to this Agreement and have agreed in writing to join herein and be bound
by the terms hereof.

(i) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(j) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

(k) Tax Advice. The Stockholder has relied upon his own tax and legal advisors
in connection with this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
indicated above.

Signatures On Next Page



--------------------------------------------------------------------------------

COMPANY: U.S. AUTO PARTS NETWORK, INC. By:  

/s/ Shane Evangelist

 

Shane Evangelist,

Chief Executive Officer

 

  Address:     

17150 South Margay Avenue

Carson, CA 90746

Fax No. (310) 735-0553

Attn: Chief Executive Officer

 

STOCKHOLDER:

/s/ Mehran Nia

MEHRAN NIA, an individual MEHRAN NIA AND FARIBA NIA, TRUSTEES OF THE NIA LIVING
TRUST ESTABLISHED SEPTEMBER 2, 2004 By:  

/s/ Mehran Nia

  Mehran Nia, Trustee By:  

/s/ Fariba Nia

  Fariba Nia, Trustee

 

  Address of Stockholder:      

 

       

 

        Fax No.                                                                
      Attn: Mr. Mehran Nia